DETAILED ACTION
	Claims 1-14 are pending.
	All previously asserted prior art rejections are withdrawn in favor of new grounds of rejection.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Seth Kim on 03-25-2022.
The application has been amended as follows: 
In claim 13, after line 12 (the end of the claim) and before the period, please insert 
“, the battery pack further comprising a beam insert groove formed on the at least one side surface thereof, and extending in the transverse direction of each battery module”
Please cancel claim 14.
Allowable Subject Matter
Claims 1-13 are allowed
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim recites a battery pack comprising a plurality of modules, the modules coupled to each other by sliding on a side surface along a longitudinal direction, and a beam insert groove formed on a side surface and extending in a height direction.
Prior art Muto (JP 2010-232102) teaches a plurality of battery modules coupled to each other by sliding on a side surface along a height direction.  Muto does not teach that the batteries slideably couple along a longitudinal direction.  Muto also does not teach a beam insert groove formed on a side surface and extending in a height direction.
Regarding claim 12, the claim recites a battery pack comprising a plurality of modules, the modules coupled to each other by sliding and make contact on a side surface and at least one module 
Prior art Muto teaches a battery pack comprising a plurality of modules, the modules coupled to each other by sliding and make contact on a side surface.
Muto does not teach that at least one module support beam in a battery tray where the batteries are mounted that is inserted along a height direction between two adjacent batteries or inserted into a module.
Regarding claim 13, the claim recites a battery pack comprising a plurality of battery modules, wherein a plurality of battery modules are coupled to each other by sliding and making surface contact in the longitudinal direction, and a sliding groove and sliding protrusion are formed on a side surface and extending in a longitudinal direction.  The claim further recites a beam insert groove formed on the at least one side surface thereof, and extending in the transverse direction of each battery module.
Prior art Muto teaches a plurality of battery modules are coupled to each other by sliding and making surface contact in the longitudinal direction, and a sliding groove and sliding protrusion are formed on a side surface and extending in a longitudinal direction.  Muto does not teach a beam insert groove formed on the at least one side surface thereof, and extending in the transverse direction of each battery module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729